Citation Nr: 1456002	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From November 1, 2009 to July 30, 2012, entitlement to a compensable rating for patellofemoral syndrome and reflex sympathetic dystrophy (RSD) of the left knee, to include the propriety of the reduction from 20 to zero percent.

2.  From November 1, 2009 to July 30, 2012, entitlement to a compensable rating for patellofemoral syndrome and RSD of the right knee, to include the propriety of the reduction from 20 to zero percent.

3.  From July 30, 2012, entitlement to an evaluation in excess of 40 percent for complex regional pain syndrome (CRPS) (previously rated as patellar femoral syndrome, right knee and RSD involving bilateral knees, status post implantable spinal cord stimulator).

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran testified along with her mother before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims files.  The VLJ held the record open for an additional 30 days for the submission of additional evidence supporting the claims.

In February 2012, the Board received additional evidence from the Veteran's attorney that included argument and a private vocational assessment (dated December 2011) along with a waiver of consideration by the originating agency.  38 C.F.R. § 20.1304(c).

In April 2013, the Board remanded this case for additional evidentiary development.  While in remand status, the RO granted a 40 percent evaluation for chronic regional pain syndrome ( previously rated as patellofemoral syndrome, right knee and reflex sympathetic dystrophy involving bilateral knees, status post implantable spinal cord stimulator) effective from July 30, 2012.  The claims have been reframed to reflect more accurately the matters on appeal in light of this action.

The record shows that the Veteran had requested a second Board hearing in connection with her appeal, then she withdrew that hearing request in correspondence received in April 2013.  VA nonetheless scheduled her for an August 2014 Board videoconference hearing.  She did not present at this hearing.  There has been no new request for a Board hearing.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d).

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file associated with the Veteran's claim, which includes pertinent evidence obtained since the Board's August 2013 remand.  The January 2014 VA examination report, April 2014 Supplemental Statement of the Case, and an October 2014 DAV appeal brief are located in the electronic file.  Both the paper and electronic claims files have been fully reviewed and considered in this appeal.

The issues of (1) from July 30, 2012, entitlement to an evaluation in excess of 40 percent for complex regional pain syndrome (CRPS) (previously rated as patellar femoral syndrome, right knee and RSD involving bilateral knees, status post implantable spinal cord stimulator), and (2) entitlement to service connection for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  The evidence of record at the time of the reduction does not establish sustained improvement of bilateral knee disorder that is reasonably certain to be maintained under the ordinary conditions of life.

2.  For the period from November 1, 2009 to July 30, 2012 the Veteran's right and left knee disorders were not manifested by severe subluxation or instability; or frequent episodes of "locking," pain, and effusion into the joint; or flexion more nearly reflecting 45 degrees; or extension more nearly reflecting 10 degrees; or non-union or malunion of the tibia and fibula; or genu recurvatum; or ankylosis.


CONCLUSIONS OF LAW

1.  For the period from November 1, 2009 to July 30, 2012, the criteria for restoration of a 20 percent disability evaluation for left knee disability are met, but the criteria for an evaluation in excess of 20 percent prior to July 30, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5299-5257 (2014).

2.  For the period from November 1, 2009 to July 30, 2012, the criteria for restoration of a 20 percent disability evaluation for right knee disability are met, but the criteria for an evaluation in excess of 20 percent prior to July 30, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5299-5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a September 2007 letter, prior to the rating decision on appeal.

VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.
It is noted that the VLJ conducting the hearing on appeal complied with the duties set out at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues on appeal and obtained testimony on whether there was outstanding medical evidence in support of the claims.  The Veteran was assisted at the hearing by her representative. The hearing focused on the elements necessary to substantiate the claims.  It is noted that the Veteran's claims were thereafter remanded by the Board for development to include obtaining outstanding VA treatment records and a new examination.  The requested actions were completed.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase to Include Restoration of Reduced Evaluation

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Restoration of a 20 Percent Evaluation for the Period from November 1, 2009 to July 30, 2012

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2014).

In this case, the Veteran disagrees with an August 2009 rating decision that reduced the rating for her service-connected knee, each from 20 percent disabling to 0 percent disabling effective November 1, 2009.

A June 12, 2009 rating decision proposed to reduce the Veteran's bilateral knee evaluation from 20 percent to 0 percent.  The rating decision indicated that no action would be taken on the proposal 60 days following the date of the notification letter to the Veteran and advised her to provide evidence showing that the proposed reduction is not warranted.  A June 2009 letter from the RO notified the Veteran of the proposed reduction and included a copy of the rating decision that proposed the reduction.  No response was received from the Veteran.  An August 19, 2009 rating decision effectuated the proposed reduction of disability benefits from 20 percent to 0 percent for each knee.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

However, the evidence of record at the time of the reduction does not establish sustained improvement of bilateral knee disorder that is reasonably certain to be maintained under the ordinary conditions of life.  The Board notes that the 20 percent rating for right and left knee disability had been since May 2000.  Because the rating was in effect close to 10 years, the provisions of 38 C.F.R. § 3.344 (a), (b) pertaining to stabilized ratings, are applicable.  See 38 C.F.R. § 3.344(c) (consideration of 38 C.F.R. § 3.344(a) and (b) is required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve).

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The evidence in this case reflects that, in a May 2000 rating decision, the RO assigned an initial 20 percent for each knee under Diagnostic Code 5257, effective from August 31, 1999, based on findings consistent with or analogous to moderate recurrent subluxation or lateral instability shown in an April 2000 VA examination report.  This examination report showed bilateral knee pain, possibly patella/femoral in origin, with physical findings for swelling and bogginess, tenderness about the soft tissue over the patellar femoral joint, an increased Q-angle to about 30 degrees, and a positive patellar grind test.  The range of motion for each knee was from 0 to 110 degrees.  McMurray's, Lachman's, and anterior/posterior drawer tests were negative.  The examiner reported that the Veteran was limited in the distance she could walk and that her pain was almost constant, limiting her activity.

The RO's basis for proposing the reduction was primarily a January 2009 VA examination report.  That report shows that the Veteran had recently been diagnosed with RSD and had reported improvement in bilateral knee disorder noting that she could walk and no longer required a wheelchair since implantation of spinal cord stimulator.  The examiner described the Veteran's bilateral knee disorder as progressively worse.  Joint symptoms included pain, locking episodes 1-3 times a month, constant effusion, swelling, and impaired joint motion.  The left knee had additional symptoms to include giving way, instability, weakness, decreased speed of joint motion, locking weekly, and tenderness.  The Veteran could stand for 15-30 minutes, walk 10 yards, and used a walker intermittently (occasional).  Objectively, there was an antalgic gait and tenderness of both knees.  There were no objective findings for instability.  The range of motion was from 0 to 90 degrees.  X-rays were negative.  MRI was unremarkable.  There was minimal joint effusion.  There were intact anterior and posterior cruciate ligaments; medial and collateral ligaments were normal.  The Veteran was unemployed due to chronic pain of the lower extremities (knees, feet).  The examiner stated that the Veteran could no longer vacuum, sweep, or carrying heavy items; she had increased pain with activities requiring greater than 15-30 minutes standing, she had increased knee pain with position changes and prolonged sitting; and she required a shower chair to bathe and had to sit while dressing.

Having carefully considered the examinations that formed the basis for the original 20 percent evaluation and the reduction to a 0 percent evaluation, the Board finds the evidence upon which the rating reduction was predicated does not reflect improvement to include improvement that will be maintained under the ordinary conditions of life.  The use of the word "improvement" in the 2009 VA examination report is misleading because it goes to an improvement in locomotion from wheelchair to walker and does not indicate an overall improvement in the Veteran's service-connected disability.  Notably, the Veteran did not ambulate with a wheelchair when the initial 20 percent evaluation was assigned but progressed to use of a wheelchair during the years intervening the initial rating and the proposed reduction.  Furthermore, the Veteran's bilateral knee disability was predominantly manifested by pain both at the time of the initial evaluation for 20 percent and at the time of the reduction to 0 percent.  Also, the Veteran was unemployed at the time of the reduction and the 4 prior years due to pain in the knees.  The January 2009 VA examination showed that the Veteran's had additional functional limitations since her initial rating examination.

In view of the above, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 20 percent rating for each knee is warranted for the period from November 1, 2009 to July 30, 2012.

B. Entitlement to an Evaluation in Excess of 20 Percent for the Period from November 1, 2009 to July 30, 2012.

The Board has further considered whether a disability evaluation in excess of 20 percent is warranted for bilateral knee disability for the period from November 1, 2009 to July 30, 2012.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for disability of either knee for the period from November 1, 2009 to July 30, 2012.  The evidence of record does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

The record shows that the Veteran underwent VA joint examination of the knees in January 2009.  At that time, there was no objective evidence of severe subluxation or lateral instability.  Although the Veteran reported symptoms of left knee giving way and instability, MRI showed intact anterior and posterior cruciate ligaments along with normal medial and collateral ligaments.  Neither the lay nor medical evidence showed frequent episodes of "locking," pain and joint effusion.  The evidence showed complaints of pain and occasional episodes of "locking" in conjunction with MRI findings for minimal joint effusion.  Locking episodes occurred 1-3 times a month on the right and weekly on the left.  She did not report daily episodes.  There was no ankylosis.  The range of motion was from 0 to 90 degrees.  There was no objective evidence of pain with active motion on either side and no additional limitation of motion after repetitions of motion.  There were no complaints or findings for non-union or malunion of the tibia and fibula; genu recurvatum.  X-ray was negative for arthritis.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the current 20 percent disability evaluations for each knee.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Here, VA examinations revealed no additional limitation motion following repetitive motion testing.

The currently assigned 20 percent disability evaluation contemplates painful, unstable, or malaligned joints, due to healed injury.  See 38 C.F.R. § 4.59.
Throughout the above analysis, the Board has considered whether a higher or separate evaluation is warranted under any potentially applicable provision of the rating schedule.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), ("separate and distinct manifestations" from the same injury permit separate disability ratings provided that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).  However, the Board finds that a higher or separate evaluation is not warranted under any other provision because the evidence shows no ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), removal of the semilunar cartilage (Diagnostic Code 5259), flexion limited to (or more nearly to) 45 degrees (Diagnostic Codes 5260), or extension limited to (or more nearly to) 10 degrees (Diagnostic Code 5261).  Although the Veteran has limitation of flexion, it is not to a compensable degree.  Also, there is no impairment of the tibia and fibula (Diagnostic Code 5262) or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) (Diagnostic Code 5263).  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Lastly, because there is no objective evidence of arthritis, a separate disability evaluation based on arthritis and painful motion is not warranted.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

The Board accepts that the Veteran is competent to report on her observable symptomatology such as joint pain and locking.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case. Although the Veteran may believe that she meets the criteria for the next higher disability rating, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned here or a separate evaluation, as explained and discussed above.

In summary, for the period from November 1, 2009 to July 30, 2012 the Veteran's right and left knee disorders were not manifested by severe subluxation or instability; frequent episodes of "locking," pain, and effusion into the joint; flexion more nearly reflecting 45 degrees; extension more nearly reflecting 10 degrees; non-union or malunion of the tibia and fibula; genu recurvatum; or ankylosis.

Accordingly, an evaluation in excess of 20 percent for each knee for the period from November 1, 2009 to July 30, 2012 is denied.  The Board finds that there is no basis to stage the rating as the evidence shows no distinct period where either knee disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Lastly, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria. Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

From November 1, 2009 to July 30, 2012, a 20 percent evaluation, and no more, for left knee disability is granted.

From November 1, 2009 to July 30, 2012, a 20 percent evaluation, and no more, for right knee disability is granted.


REMAND

Evaluation of CRPS From July 30, 2012

In an October 2013 rating decision, the RO granted a 40 percent evaluation for CRPS effective from July 30, 2012.  This award is a reframing of the claim for the knees based on a change of diagnosis and, thus, the Board believes that it is part-and-parcel of the original claim for increase.  Therefore, the issue of entitlement to an evaluation in excess of 40 percent for CRPS remains on appeal in the absence of any indication from the Veteran that she does not wish to continue the appeal of this award.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

This issue has not been included in the most recent Supplemental Statement of the Case (SSOC).  See generally, 38 C.F.R. § 19.31.

The Board observes that the assigned 40 percent disability evaluation for CRPS is the maximum schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5099-5025.  Nevertheless, as the Veteran's knee disabilities may alternatively be rated based on other criteria such as limitation of motion which could conceivably combine to result in a higher rating for each disability.  Moreover, in light of the Veteran's complaints and the findings of record, the AOJ should consider entitlement to an extraschedular evaluation for CRPS pursuant to 38 C.F.R. § 3.321(b).  The Veteran should be afforded a new examination to determine the functional limitation associated with her CRPS, patellofemoral syndrome and RSD of the knees to include current range of motion testing. 

Therefore, the claim is remanded for consideration of the claim for increase for an examination and for consideration of 38 C.F.R. § 3.321(b) followed by issuance of an SSOC.

TDIU

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The central inquiry in either situation is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

In this case, the Veteran does not meet the numeric criteria for TDIU under 38 C.F.R. § 4.16(a).  During the appeal period, service connected disabilities were as follows:  Epilepsy focal seizure disorder (20 percent from May 16, 2006; 40 percent from December 08, 2010); complex regional pain syndrome (CRPS) (previously rated as patellar femoral syndrome, right knee and RSD involving bilateral knees, status post implantable spinal cord stimulator) (40 percent from July 30, 2012); residual scar from spinal implant (0 percent October 14, 2008); patellar femoral syndrome with right knee RSD involving both knees (20 percent from August 31, 1999 to November 1, 2009); patellar femoral syndrome with left knee RSD involving both knees (20 percent from August 31, 1999 to November 1, 2009).  The Veteran has a combined evaluation of 60 percent from November 1, 2009.

However, the Board believes that referral to the Director of VA's Compensation Service (Director) is warranted.  The Veteran has been unemployable throughout the appeal period of this claim and has presented evidence showing that she is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Report of VA examination dated in January 2009 reflects that the Veteran had been unable to work for past 4 years due to chronic pain in her lower extremities.  The examiner noted that the effects of her service-connected knee disorders on working were increased absenteeism and difficulty concentrating due to pain.  Report of VA epilepsy examination dated in June 2010 reflects that the Veteran had previously worked in telemarketing, a receptionist, and telecommunications operator.  She reported that she was unemployed to due pain associated with RSD.  The examiner indicated that her service-connected epilepsy disability had significant effect on her occupational functioning to include memory loss, decreased concentration, and an inability to drive.

In December 2011, the Veteran testified with her mother to the effect that she had constant pain in her extremities limiting her activities to include multiple flare ups a month.  The Veteran indicated that, during flare-ups, she could barely get off the couch.  A December 2011 vocational assessment reflects that the Veteran has been unable to maintain substantially gainful employment since November 2006 due to her service connected disabilities.

More recent VA examination reports dated in January 2014 reflect that the Veteran's knee disorders would be expected to adversely affect occupational functioning but did "not preclude her ability to obtain or retain substantially gainful employment."  It was noted that she could walk, stand and sit but had to change positions, and that she had complete use of her lower extremities.

It is noted that the Veteran's service-connected disabilities include disorders affecting her physical and mental functioning.  Because the VA epilepsy examination in June 2010 does not address the frequency or severity of the symptoms identified as associated with service-connected epilepsy, it is unclear whether these symptoms preclude the Veteran from obtaining and retaining substantially gainful employment.  The examiner did not opine on whether the Veteran's epilepsy precluded her from obtaining and retaining substantially gainful employment.  Therefore, a new VA examination should be conducted to ascertain the functional limitations imposed by the Veteran's service-connected epilepsy and whether these kept her from obtaining and retaining substantially gainful employment.

In view of the above, the Board finds that additional development is warranted along with referral to the Director for consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding treatment records and provide the Veteran with a VCAA notice letter on the issues of entitlement to an evaluation in excess of 40 percent for CRPS from July 30, 2012, to include consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), and entitlement to TDIU on a schedular and extraschedular basis.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of her knees.  The examiner should describe all symptoms associated with the Veteran's CRPS, patellofemoral syndrome, and RSD, and the effect of the symptoms on the Veteran's ability to obtain and retain substantially gainful employment.  

The examiner should:

(a)  obtain appropriate range of motion testing of the knees;
(b)  indicate whether the Veteran's service-connected disabilities result in any subluxation or lateral instability of the knees;
(c) opine on whether he/she believes that the symptoms associated with service-connected CRPS, patellofemoral syndrome, and RSD as likely as not (50 percent probability or greater) preclude the Veteran from obtaining and retaining substantially gainful employment.  

A complete rational is for any opinion reached is required.   If the examiner is unable to provide the request opinions, he or she should explain why such opinion could not be rendered.

3.  The AOJ should conduct any other development deemed necessary.

4.  Then, de novo, the AOJ should readjudicate the claims for (a) an evaluation in excess of 40 percent for CRPS from July 30, 2012, to include consideration of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b), and (b) TDIU under 38 C.F.R. § 4.16(a).  

If the Veteran still does not meet the TDIU schedular requirements under 38 C.F.R. § 4.16(a) following readjudication of the claims, then the RO should refer the matter to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the AOJ should prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue of unemployability.  38 C.F.R. § 4.16(b) (2014).  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the appeal is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


